DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the wearable electronic device of claim 4, wherein animating the expanding of the representation of the physical display includes" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that the limitation for animating is claimed in claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12-14, and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2012/0124509, hereinafter Matsuda), and further in view of Kaufthal (US 2019/0227763).
Regarding claim 1, Matsuda teaches a wearable electronic device (fig. 4 and [0060]: goggles 141 with a camera 142), comprising: 
a display ([0060]: goggles having a display adapted to display virtual objects); 
presenting, via the display, a representation of a physical display within a computer-generated reality (CGR) environment (fig. 1-2: display section 10), wherein the representation of the physical display includes a first display area ([0042]: FIG. 1 is a set of diagrams illustrating an example of a process performed by the information processor according to the present invention. FIG. 1 shows a display section 10 of a PC or other device operated by the user. It should be noted that although a detailed configuration will be described later, the user is operating the PC with goggles on. The goggles have a display adapted to display an image generated by a mixed reality (MR) generator; [0043]: The goggles have a camera adapted to capture an image of the surrounding environment. The display of the goggles displays a composite image composed of the camera-captured image and a virtual object generated by the mixed reality (MR) generator. Each of FIGS. 1(a) and (b) shows an image appearing on the display of the goggles worn by the user for observation; Figs 1: the area representing "display section 10 of a PC" corresponds to the claimed "first display area"; this "display section" is shown on the display of "the goggles", which correspond to the claimed "wearable device"; the goggles "have a camera adapted to capture an image of the surrounding environment. The display of the goggles displays a composite image composed of the camera-captured image and a virtual object generated by the mixed reality (MR) generator.''); 
displaying, via the display, a visual object (fig. 2: object 21a is a first location in the display section 10 of the virtual display) at a first location within the first display area of the representation of the physical display ([0044]:  The user is preparing a document by displaying the document on the display section 10 as illustrated, for example, in FIG. 1(a). This process is an ordinary PC operation. The display section 10 illustrated in FIG. 1(a) displays a mouse cursor 11a as a position indicator adapted to move in response to the movement of the mouse operated by the user; The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user); 
receiving a request to move the visual object to a second location (fig. 2: object 21 is moved to a second different location in the virtual display) within the CGR environment ([0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; Figs 2: the user operates the mouse to specify and then move the "object 21" to a second location, which corresponds to the claimed "request''); and 
in response to receiving the request, displaying, via the display, an expanded display area of the representation of the physical display when the second location meets a criterion, wherein the expanded display area includes at least a portion of the first display area and a second display area, wherein the second display area is sized to accommodate, at least, the visual object at the second location ([0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; [0135]: In step S202, it is determined whether or not an out-of-display-section area has been produced in the mouse-specified object area as a result of the movement of the mouse 129 of the PC 120 by user operation. In this process, the application execution section 125 of the PC 120 makes this determination based on the new mouse cursor position and object shape acquired from the mouse coordinate processing module 122; [0136]: If the determination in step S202 is No, that is, if no out-of-display-section area has been produced in the mouse-specified object area, the process proceeds to step S203 where the application execution section 125 of the PC 120 displays the mouse-specified object in the display section; [0137]: On the other hand, when the determination in step S202 is Yes, that is, when an out-of-display-section area has been produced in the mouse-specified object area, the process proceeds to step S204. In this case, for example, the object is moved to the position of an object 301b shown in FIG. 10 or to the position of an object 301c shown in FIG. 11 by user operation. It should be noted that FIGS. 10 and 11 illustrate examples in which the objects 301b and 301c shown in FIGS. 10 and 11 appear at least partly as virtual objects on the display of the goggles worn by the user; Figs 2: the "object 21" is displayed in an area outside of the "display section 10"; in this manner the display area is expanded, as now an area larger than that of "display section 10" is used. This expanded display area is displayed by the mere fact that "object 21" now takes up space outside of "display section 10". The criterion for this is that the user drags the object to the corresponding location outside of the "display section 10". This provides a virtual expansion of the "display section 10", as the "display section 10" is still shown, and the display area is clearly expanded, displayed as being expanded, and suitably sized to accommodate at least the visual object, as the object is now shown outside of the "display section 10". The space taken up by the "object 21" outside of "display section 10" corresponds to the claimed "second display area”; fig. 9 step 202 determines if the object is moved outside the display area, and the display area is expanded to display the object moved outside the display area only when it is determined that the object has been moved outside the display area; fig. 10 shows the object has been moved outside the display area of display section 10; fig. 11 shows the object has been partially moved outside the display area of display section 10).
Matsuda (fig. 4) further teaches the goggles 141 (wearable electronic device) are connected to the mixed reality generator 130 that comprises memory 133. However, Matsuda does not explicitly teach a wearable electronic device comprising one or more processors; and memory storing one or more programs configured to be executed by the one or more processors.
Kaufthal teaches a wearable electronic device (fig. 5 and [0072]: HMD device 500 implementing computing system 600 in the form of wearable glasses or goggles) comprising one or more processors (processing system 602, fig. 6 and [0093]-[0094]); and memory (storage system 604, fig. 6 and [0093]) storing one or more programs configured to be executed by the one or more processors ([0095]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kaufthal’s knowledge of using a wearable electronic device comprising a processor and memory and modify the system of Matsuda because such a system is readily available for using as a mixed reality system that provides holographic modes for productivity applications ([0026]).
Regarding claim 2, Matsuda teaches the representation of the physical display is one of a physical display (display section 10, fig. 1-2) and computer-generated simulation of the physical display ([0042]: FIG. 1 is a set of diagrams illustrating an example of a process performed by the information processor according to the present invention. FIG. 1 shows a display section 10 of a PC or other device operated by the user. It should be noted that although a detailed configuration will be described later, the user is operating the PC with goggles on. The goggles have a display adapted to display an image generated by a mixed reality (MR) generator; [0043]: The goggles have a camera adapted to capture an image of the surrounding environment. The display of the goggles displays a composite image composed of the camera-captured image and a virtual object generated by the mixed reality (MR) generator. Each of FIGS. 1(a) and (b) shows an image appearing on the display of the goggles worn by the user for observation).
Regarding claim 3, Matsuda teaches the criterion is at least one of the second location being within a proximity threshold of an edge of the representation of the physical display; the second location being at least partially outside of the first display area of the representation of the physical display ([0135]: In step S202, it is determined whether or not an out-of-display-section area has been produced in the mouse-specified object area as a result of the movement of the mouse 129 of the PC 120 by user operation. In this process, the application execution section 125 of the PC 120 makes this determination based on the new mouse cursor position and object shape acquired from the mouse coordinate processing module 122; [0136]: If the determination in step S202 is No, that is, if no out-of-display-section area has been produced in the mouse-specified object area, the process proceeds to step S203 where the application execution section 125 of the PC 120 displays the mouse-specified object in the display section; [0137]: On the other hand, when the determination in step S202 is Yes, that is, when an out-of-display-section area has been produced in the mouse-specified object area, the process proceeds to step S204. In this case, for example, the object is moved to the position of an object 301b shown in FIG. 10 or to the position of an object 301c shown in FIG. 11 by user operation. It should be noted that FIGS. 10 and 11 illustrate examples in which the objects 301b and 301c shown in FIGS. 10 and 11 appear at least partly as virtual objects on the display of the goggles worn by the user; Fig 2: the "object 21" is displayed in an area outside of the "display section 10"; in this manner the display area is expanded, as now an area larger than that of "display section 10" is used. This expanded display area is displayed by the mere fact that "object 21" now takes up space outside of "display section 10". The criterion for this is that the user drags the object to the corresponding location outside of the "display section 10". This provides a virtual expansion of the "display section 10", as the "display section 10" is still shown, and the display area is clearly expanded, displayed as being expanded, and suitably sized to accommodate at least the visual object, as the object is now shown outside of the "display section 10". The space taken up by the "object 21" outside of "display section 10" corresponds to the claimed "second display area”; fig. 9 step 202 determines if the object is moved outside the display area, and the display area is expanded to display the object moved outside the display area only when it is determined that the object has been moved outside the display area; fig. 10 shows the object has been moved outside the display area of display section 10; fig. 11 shows the object has been partially moved outside the display area of display section 10); and the request to move the visual object to the second location being in a particular direction.
Regarding claim 4, Matsuda teaches displaying the expanded display area of the representation of the physical display includes: expanding the representation of the physical display from an edge of the representation of the physical display in a direction configured to accommodate displaying the visual object within the expanded display area ([0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; [0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent).
Regarding claim 7, Matsuda teaches wherein a size of the second display area is configured to accommodate displaying the visual object within the expanded display area (fig. 10-11 shows the second display area of the virtual display is large enough to accommodate displaying the visual object; [0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; [0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent).  
Regarding claim 8, Matsuda teaches wherein the one or more programs further include instructions for: receiving a request to move the visual object to a third location within the CGR environment (fig. 11: object 301c can be moved back to the display area of the display section 200; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10); and in response to receiving a request to move the visual object to the third location, ceasing to display the expanded display area of the representation of the physical display, wherein ceasing to display the expanded display area includes continuing to display at least a portion of the first display area ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10. It would be inherent that since the object is being displayed in the display area of the display section 10, the area external to display area of the display section 10, will not be displayed).
Regarding claim 9, Matsuda teaches wherein the third location is a location within the first display area ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10. It would be inherent that since the object is being displayed in the display area of the display section 10, the area external to display area of the display section 10, will not be displayed).
Regarding claim 10, Matsuda teaches wherein ceasing to display the expanded display area of the representation of the physical display includes contracting the expanded display area, and wherein contracting the expanded display area includes presenting the118719718Attorney Docket No.: P43181USC1/77970000039201 representation of the physical display including the first display area without displaying the second display area ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10. It would be inherent that since the object is being displayed in the display area of the display section 10, the area external to display area of the display section 10, will not be displayed).
Regarding claim 12, Matsuda teaches wherein the expanded display area of the representation of the physical display includes at least a portion ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent). However, it would have been prima facie obvious for the expanded display area to include at least a curved portion. Whether the expanded display includes a curved portion or includes a straight rectangular portion is solely a matter or aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 13, Matsuda teaches ceasing to display the expanded display area of the representation of the physical display, wherein the representation of the physical display retains at least a portion after the ceasing, wherein ceasing to display the expanded display area includes continuing to display at least a portion of the first display area ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10. It would be inherent that since the object is being displayed in the display area of the display section 10, the area external to display area of the display section 10, will not be displayed and only the display area of the display section 10 will be displayed). However, it would have been prima facie obvious for the expanded display area to include at least a curved portion. Whether the expanded display includes a curved portion or includes a straight rectangular portion is solely a matter or aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 14, Matsuda teaches wherein displaying the visual object within the expanded display area, wherein displaying the visual object within the expanded display area includes: displaying at least a portion of the visual object within the first display area (object 301c is displayed partially inside the display section 200, fig. 11); and displaying at least another portion of the visual object (object 301c is displayed partially outside the display section 200, fig. 11) within the second display area (fig. 11 and [0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent). 
Claims 18-25 are similar in scope to claims 1, 3, 4 and 8, and therefore the examiner provides similar rationale to reject these claims.


Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, in view of Kaufthal, and further in view of da Veiga et al. (US 2016/0027216, hereinafter Veiga).
Regarding claim 5, Matsuda teaches expanding the representation of the physical display ([0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; [0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent).
However, Matsuda does not explicitly teach animating the expanding of the representation of the physical display.
Veiga teaches animating the expanding of the representation of the physical display ([0029]: the borders can be rendered in different ways, in some cases under user control, using objects such as lines and broken lines with various treatments and effects such as colors, transparency, animation, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Veiga’s knowledge of animating the rendering of borders and modify the system of Matsuda and Kaufthal because such a system enhances the user experience.
Regarding claim 6, Matsuda teaches shifting the edge of the representation of the physical display in the direction configured to accommodate displaying the visual object within the expanded display area as the representation of the physical display is expanded ([0049]: The user moves the mouse cursor 11a onto the object 21a by operating the mouse, specifies the object by operating the mouse and further moves the mouse cursor 11a along a movement line 22 shown in FIG. 2(a); [0050]: This process allows for the mouse cursor and specified object 21 to be moved to a space outside the display section 10. The object 21 is an object 21b shown in FIG. 2(b). The object 21b shown in FIG. 2(b) is a virtual object generated by the mixed reality (MR) generator. The user observes the object 21b displayed on the display of the goggles worn by the user; [0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent).
However, Matsuda does not explicitly teach animating the expanding of the representation of the physical display.
Veiga teaches animating the expanding of the representation of the physical display ([0029]: the borders can be rendered in different ways, in some cases under user control, using objects such as lines and broken lines with various treatments and effects such as colors, transparency, animation, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Veiga’s knowledge of animating the rendering of borders and modify the system of Matsuda and Kaufthal because such a system enhances the user experience.
Regarding claim 11, Matsuda teaches the contracting of the expanded display area includes shifting an edge of the expanded display area toward the first display area as the expanded display area is contracted ([0158]: It should be noted that the case in which the determination in step S202 is Yes in the flowchart shown in FIG. 9 also occurs, for example, at the position of the object 301c shown in FIG. 11. That is, the determination in step S202 is Yes if even only part of the mouse-specified object is located outside the display area of the PC display section; [0159]: In this case, the position information of points P, Q, R and S shown in FIG. 11 is also transferred from the PC 120 to the mixed reality (MR) generator 130 as the position information of the object 301c. The mixed reality (MR) generator 130 need only display the object 301c in such a manner that part of the object 301c appears superimposed on the display section of the PC; [0160]: It should be noted that, in this case, only an out-of-display-section area of the object 301c shown in FIG. 11 enclosed by points U, Q, R and V may appear as a virtual object and that, as for the portion of the object enclosed by points P, U, V and S, not a virtual object but the real object appearing on the display section of the PC, i.e., the camera-captured image itself, may be displayed on the display of the goggles worn by the user; [0161]: In order to perform this process, the virtual object management module 132 of the mixed reality (MR) generator 130 generates virtual object display data, made up only of the data of the portion enclosed by points U, Q, R and V as shown in FIG. 11, and displays this display data during the virtual object display process. That is, the data of the portion enclosed by points P, U, V and S of the object drawing data received from the PC is made to appear transparent; fig. 9 step 202 determines if the object is moved outside the display area or in the display area, and if it is determined the object has been moved back inside the display area from outside the display area, then object 21 will not be displayed in the area outside the display section 10, and will be displayed inside the display area of display section 10. It would be inherent that since the object is being displayed in the display area of the display section 10, the area external to display area of the display section 10, will not be displayed).
However, Matsuda does not explicitly teach animating the contracting of the expanded display area.
Veiga teaches animating the contracting of the expanded display area ([0029]: the borders can be rendered in different ways, in some cases under user control, using objects such as lines and broken lines with various treatments and effects such as colors, transparency, animation, and the like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Veiga’s knowledge of animating the rendering of borders and modify the system of Matsuda and Kaufthal because such a system enhances the user experience.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mittal et al. (US 2020/0219469) describes launching the infotainment application through the controls will cause the virtual display to expand ([0089]).
Estruch Tena et al. (US 2020/0193938) describes the user can trigger the display of the virtual displays via an input to the electronic device (fig. 3).
Matsuda (US 8994721) describes the 3D virtual display screen is configured to at least one of extend or expand a viewing area of a content window displayed on the 2D physical display screen onto the 3D virtual display screen using the at least one processor.


Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 15-16, none of the cited prior art references, teach, either individually or in combination, “forgoing displaying the expanded display area of the representation of the physical display when a size of the expanded display area is determined to meet a predetermined threshold size.”  
Regarding claim 17, none of the cited prior art references, teach, either individually or in combination, “forgoing displaying the expanded display area of the representation of the physical display when the request to move the visual object to the second location includes a request to move the visual object toward a top or a bottom edge of the representation of the physical display.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612